Title: To John Adams from Benjamin Rush, 24 October 1806
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia October 24th 1806

Ever since the receipt of your last letter I have passed my days like an arrow shot from a bow. At a time of life when (to use an expression in one of your letters written to me soon after your return from England) “nature sighs for repose,” I live in a Constant round of business, which employs both body and mind. Even my studies (the times for which are taken from family Society or Sleep) are laborious, for they consist chiefly of difficult, and long controverted Subjects in physiology. I mention these things not as matters of complaint, but to apologize for my apparent neglect of your invaluable letters. I am resigned—patient, and happy in the situation in which it has pleased God to place me in the evening of my life. Blessed with a prudent and Sensible Wife, I am relieved from all Solicitude About the Affairs of my family, and even from much of the trouble of instructing my Children which usually falls to the lot of a father. In all things I wish to learn the Apostolic lesson of “giving thanks.”
The public papers will inform you of the issue of the election in our state. It is supposed the opponents of Mr McKean and the friends of a Convention will compose a majority of both houses of Our legislature. Their triumph has been ascribed to a want of Union & Concert between the federalists, and the tertium quids (as Duane calls them) or the third party.
Two pamphflets are now in Circulation in our city.—One called the “quid Mirror” which Contains a most virulent Attack upon the Characters of the leading members of the quid party. It has produced several chaulenges, and one assault and battery. The Other pamphflet is a defence of the Conduct of General Armstrong in Paris respecting a ship owned by two respectable merchants in Philadelphia. It is said to be well written. Jno Randolph is the Subject of a good deal of Abuse in it. I have seen neither of these publications. By preserving my beloved ignorance of the Contents of such performances, I am kept from imbibing their Spirit, and from giving Offence by deciding upon their respective merits. Indeed I now consider the disputes of our parties as Hume considered the Wars during the heptarchy in England—as “the battles of kites & crows in the Air.”—
Adieu! my dear and venerable friend. Salute your fire Side as usual in the names of all my family. I shall expect a Call from your son on his way to Washington. Excuse this short and hasty Scrawl, from the hand and heart of your Affectionate & / grateful friend

Benjn. Rush.